 



Exhibit 10.13
November 3, 2005
Dear Mr. Wendel:
     In connection with your acceptance of employment as Senior Vice President —
Finance of First Community Bank, N.A. (the “Bank”), we are pleased to offer you
this contract which would provide you with a severance payment in the event that
a “change of control” of the Bank’s parent company, First Community Bancshares,
Inc. (“FCBI”), should occur after the date hereof.
Severance Payment
     If a Change of Control, as defined below, shall have occurred while you are
employed by the Bank and your employment is terminated by the Bank, or its
successor, within 12 months following a Change of Control, then the Bank and/or
its successor shall pay to you a cash severance amount equal to your annual base
salary as in effect immediately prior to the date of termination (“Severance
Pay”). Such Severance Pay shall be paid within five business days after the date
of termination.
Non Competition
     In consideration of the foregoing, you covenant and agree that, while you
are employed by the Bank and for one year after you cease to be employed by the
Bank, you shall not, directly or indirectly, manage, operate or control, any
Competing Business, as defined below, or, directly or indirectly, induce or
influence any customer or other person that has a business relationship with the
Bank, or any affiliate of the Bank, to discontinue or reduce the extent of such
relationship. For purposes of this agreement, you shall be deemed directly or
indirectly interested in a business if you are engaged or interested in that
business as a stockholder, director, officer, or executive, agent, partner,
individual proprietor, consultant, advisor or otherwise, but not if your
interest is limited solely to the ownership of not more than 5% of the
securities of any class of equity securities of a corporation or other person
whose shares are listed or admitted to trade on a national securities exchange
or are quoted on Nasdaq or a similar means if Nasdaq is no longer providing such
information.
     While you are employed by the Bank and for one year after you cease to be
employed by the Bank, you shall not, directly or indirectly, solicit to employ
for yourself or others any employee of the Bank or any affiliate of the Bank as
of the date of the termination of your employment with the Bank, or to solicit
any such employee to leave such employee’s employment or join the employee of
another, then or at a later time.
Confidential Information
     You acknowledge and agree that by virtue of your position and involvement
with the business and affairs of the Bank, you will develop substantial
expertise and knowledge with respect to all aspects of the Banks’ business,
affairs and operations and will have access to all significant aspects of the
business and operations of the Bank and to Confidential and Proprietary
Information, as defined below.
     You agree that, during the term of employment and thereafter, unless
otherwise authorized by the Bank in writing, you shall not, directly or
indirectly, under any circumstance: (i) disclose to any other person or entity
(other than in the regular course of business of the Bank) any Confidential and
Proprietary Information, other than pursuant to applicable law, regulation or
subpoena or with the prior written consent of the Bank; (ii) act or fail to act
so as to impair the confidential or proprietary nature of any Confidential and
Proprietary Information; (iii) use any Confidential and Proprietary Information
other than for the sole and exclusive benefit of the Bank; or (iv) offer or
agree to, or cause or assist in the inception or continuation of, any such
disclosure, impairment or use of any Confidential and Proprietary Information.
Following your term of employment, you shall return all documents, records and
other items containing any Confidential and Proprietary Information to the Bank
(regardless of the medium in which maintained or stored).
     The parties agree that nothing in this agreement shall be construed to
limit or negate the common law of torts, confidentiality, trade secrets,
fiduciary duty and obligations where such laws provide the Bank with any
broader, further or other remedy or protection than those provided herein.
     Because the breach of any of the provisions of this agreement will result
in immediate and irreparable injury to the Bank for which the Bank will not have
an adequate remedy at law, the Bank shall be entitled, in addition to all other
rights

 



--------------------------------------------------------------------------------



 



and remedies, to seek a degree of specific performance of the restrictive
covenants contained in this agreement and to a temporary and permanent
injunction enjoining such breach, without posting bond or furnishing similar
security.
Definitions
     The following words and terms shall have the meanings set forth below for
the purposes of this agreement:
     Change in Control. “Change in Control” shall mean the occurrence of any of
the following events subsequent to the date of this agreement: (i) the
acquisition of control of FCBI or the Bank as defined in the Change in Bank
Control Act of 1978, as amended, 12 U.S.C. § 1842(3), or any successor to such
sections; (ii) an event that would be required to be reported in response to
Item 1(a) of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A pursuant to
the Securities Exchange Act of 1934, as amended (“Exchange Act”), or any
successor thereto, whether or not any class of securities of FCBI is registered
under the Exchange Act; (iii) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act), other than a trustee or other fiduciary
holding securities under an employee benefit plan of FCBI, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of FCBI representing 30% or more of the combined
voting power of FCBI’s then outstanding securities; (iv) the sale or other
disposition of all or substantially all of the assets of FCBI or the transfer by
FCBI of greater than 30% of the voting securities of FCBI.
     Competing Business. Competing Business shall mean any business, enterprise
or other entity that as one of its businesses or activities, is engaged in the
business of banking (including, without limitation, the acceptance of deposits
and the making of loans) or a permitted non-banking activity in which the Bank
is directly or indirectly engaged within the counties of Washington, Tazewell,
Wythe, Bland and Henrico and the City of Richmond in Virginia, Mercer Raleigh
and Wyoming Counties in West Virginia, Forsyth County in North Carolina, and
Washington and Sullivan Counties in Tennessee.
     Confidential and Proprietary Information. Confidential and Proprietary
Information shall mean any and all (i) confidential or proprietary information
or material not in the public domain about or relating to the business,
operations, assets or financial condition of the Bank or any affiliate of the
Bank or any of the Banks’ or any such affiliate’s trade secrets; and (ii)
information, documentation or material not in the public domain by virtue of any
action by or on the part of you, the knowledge of which gives or may give the
Bank or any affiliate of the Bank an advantage over any person not possessing
such information. For purposes hereof, the term Confidential and Proprietary
Information shall not include any information or material (i) that is known to
the general public other than due to a breach of this agreement by you or
(ii) was disclosed to you by a person who you did not reasonably believe was
bound to a confidentiality or similar agreement with the Bank or the
Corporation.
Amendment; Waiver; Assignability
     No provisions of this agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by you and such officer or officers as may be specifically designated by the
Board of Directors of the Bank to sign on its behalf. No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. You may not assign or transfer
this agreement or any rights or obligations hereunder.

            FIRST COMMUNITY BANK, N. A.
      /s/ John M. Mendez       John M. Mendez      Executive Vice President     

     
ACCEPTED BY:
   
 
   
/s/ Mark A. Wendel
         
Mark A. Wendel
   

Date: November 3, 2005

 